ORDER

PER CURIAM.
Alonzo Bouie (“husband”) appeals the trial court’s judgment granting the motion of Virginia Bouie (“wife”) for summary judgment. Husband argues that wife was not entitled to judgment as a matter of law because post-dissolution retirement benefits are separate property and outside of the subject matter jurisdiction of the court.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).